Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 1 of 23 - Page ID#: 7



                       If there is a medical emergency, please notify jail staff immediately.
    All inmates have a right to necessary medical care in accordance with 501 KAR 3:090. Emergency medical,
    dental, vision and mental health care shall be available to all prisoners. An inmate shall n<if!>Cflftle~   n
    medical or mental health care due to inability to pay. Inmates who are in need of non-em4retJ 1'itllil Ill:
    shall complete and submit a sick-call form. Please notify jail staff immediately if ~           \ y,Al~~,:, ,
    immediate medical or mental health care.
                                                                                                   MAY 2 6 2020
                                               NOTARY SERVICE
                                                                                             U.S. OISTR1CT C
      .       If you are in ~~ed of a notary, contact a member of the jail staff and   thewe81'ff.1llSP.~C
     with a notary at the facility.                                                            ~


                                           CHAPLAINCY SERVICES

               Several volunteer ministers come into the facility on a regular basis. Presently services are
     scheduled on Sunday afternoons and Tuesday evenings. This is subject to change at any time by authority of
     the Jailer. If you are in emergency need of these services, contact a jail staff member and one of our
     volunteer ministers will be contacted.

                                                    PROGRAMS

              We currently have Adult Education Programs for obtaining a GED as well as substance abuse
     counseling such as AA/ NA and Moral Reconation Therapy (MRT). To participate in any of these programs
     please submit your request in writing to the Programs Director.

                                                   RECREATION

               Inmates shall be provided (1) hour of recreation, three times per week outside of their cell. (2) hours
     a week shall be outdoor, weather permitting. Inmates who pose a threat to the safety and security of the
     facility shall be denied outdoor recreation. Refusing to attend recreation when directed will result in a
     refusal, and will be counted as one (1) of the hours of recreation. Inmates must be up, dressed and ready to
     go to recteation wlien directed to ensure nil inmates a:re given an opportunity to atte..nd rec;;reation,

                                   OBJECTIVE JAIL CLASSIFICATION

               All inmates will go through the Objective Jail Classification process for the purpose of housing.
     Inmates are classified in the secure part of the facility as: Segregation, Restricted Custody, General
     Population and Protective Custody. These categories indicate the offender's assigned classification for
     security, supervision, access to available programs, type of housing, and transport considerations.
               A periodic review may be done by the Objective Classification Officer at any time. Reclassification
     review may also occur due to the following:
          • as a result of institutional behavior
          • a written request by inmate stating reasons for request
          • request by legal authority; including but not limited to Jail Staff, Court Officials, inmate's attorney,
               law enforcement, program providers
          • based upon observed behaviors and as a result of legal status

               Segregation supervision level inmates are maximum security cell housed with restricted program
     and privilege eligibility. Offenders in this classification are considered predatory and may be charged with
     violent, assault felony offenses, or those whose institutional behavior has indicated the need for segregation
     such as
          • inmate presents a substantial risk of physical harm to the inmate, another person, or property;


     Revised October                                        9
     2019
            Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 2 of 23 - Page ID#: 8




          CAS!JINCIOENT NUMBER:       ICY 06-19-0162
                                                       -                      9B1ME SUPPLEMENT
                                                                      COMMONWEALTH      OF KENTUCKY
                                                                                                                            IREPORTOATE: 110/17/2019
     ! R!PORTING A~ENCYORI/NAME:
     II   REPORTING OFFICER NAME!
                                           l<SP0600 KY STAT! POUCE, POST 06
          PRIMARYINVESTIGATINGAGENCYORIJNAMI!;
                                   Chris Johnson
                                                            KSP0600 KY STATE POLICE, POST 06
                                                                                                            .


                                                                                                                ,. .    IRl!PORTING OFFICER UNIT BADGE 10;   1217
          PRIMARY OFFICER UNrt SAOGE ID:  1217                                                       .
          REVIEWED BY:    WIIHam Loyhe
          Ytmfl!SS HQUENCI!                                                                  WITNESS NAME                                                            PHONE

                   of         -   - -    . ·-- -·- -   -·   - .. -·   -   .         --                                     --    ..                   ..     ·-          -·----.   -

     i    ADDRESS:
                                                                              . .
                                                                                                                                                             .    DATE OF BIRTH

          CITY;                                                                          IsrATE:         lZIP COOE:                    fSSN:
     s
     CD
     GI
          WITNESSSEQUENC2                                                                    WITNESS NAME                                                             PHONE

     ~             of
          ADDRESS:                                                                                                                                                DATE OF B1R'lli

           CITY:                                                                         I STAT'E:       IZIPCODE:                     ISSN:

                                                                                           NARRATIVE
     I have attached the served warrant, citation and KSP1A to this case..

 Luh'{ i~                if       J     rviortH-1(                    a NM                    a.-tfaa                  ¼u~            is   0-      vi'deD
SV)c:;wllflC,           £'iaLHt..-(      whCL---t           he<.p() -e-v1.ec}                      +hcJ-          uX(    ~ avot/ (o_b 1-t. t'/29 f (Cj
+het,,t !CSP             v 't-t1..-Ve~      t\,1-e,.rl        wa\-n't 0..1\L(t;IYl-e                                   ,pa..t\t dou1~ at1 t()vlsh'qq,t/017
'-fh,e,~ w 2,," t not pl 6t{l1. /\ ~ o fl -~,· ( ,·fl 1 r c (Jo r f




                                                                                                                                       0       ~




     Page          1 of 1             Incident Number: 06-19-0162                                        Agency ORI:            KSP0600            Badge#:            1217
            Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 3 of 23 - Page ID#: 9


                                                                CRIME SUPPLEMENT                        I\
                                                           COMMONWEALTH OF KENTUCKY

           CASellNCIDENT NUMBER:      KY 06-19-0162                                                    IREPORT DATE: lot1n1201,
     ~     REPORTING AGENCY ORIJNAMI!:      KSP0600 KY STATE POLICE, PO$T 06
     aPRIMARY
    IIll
                      INVESTIGATING AGENCY ORI/NAME:

           REPORTING OFFICER NAMI!:    Chrl1 .Johnson
           PRIMARY OFFICER UNIT BADGE ID:      1217
                                                        KSP0600 KY STATE POLICE, POST 06
                                                                                                    IREPORTING OFFICER UNIT BADGE ID;   1217 .


           REVIEWED BV:
           WITNHS S!OUENC&                                               WITNESS NAM&:                                                           PHONE

                      of                                                        ·- -                                   ·--- •· --- - --- c---·-- --- ·
     a     ADDRESS:                                                                                                                        DATE OF BIRTH

            CllY: ·                                                  I STATE:          IZIPCOOE:.                 JSSN:
     I
     Ill
     Ill
           WJTNESS;QUENCE
                                                                         WITNESS NAME                                                            PHONE



           ADDRESS:                                                                                                                        DATE OF BIRTH

            CITY~                                                    I STATE:          l21PCOOE:                  ISSN:


                                                                       NARRATIVE
      On September 19, 2019 I went to the Grant County Detention Center to advise the victim the status of this
      case. I was advised by jail staff the victim was no longer an inmate at their facllity and was transported to
      another facility. They could not advise me _ of the new facility he was transported to.
l<'l S~uJ< Pol~Ge doe-<;r1't tf\Ow how {-o toco.te 1(\(Yl::;(.,fc'~ +ho.A- ar~ lociCeo
up itl · ll-1 0~ lS' or asll #1.£. Ja,; I wh-e-rt d;& '-/De.A. ~t<14 h~{Yl h> cu1 &
CCul ~ _)lt~I Clu?& ve.peat proce.sr un+; I '-{Dv loceJ-< t/'\m~e t>r 90 · +o




     Page           1 of 1             Incident Number: 06-19-0162         ., \\)      Agency ORI:        KSP0600              Badge#:
                Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 4 of 23 - Page ID#: 10                                                                       It
.•
                                                                       CRIME SUPPLEMENT
                                                                   COMMONWEALTH OF KENTUCKY

               CASE/INCIDENT NUMBER:           · KY06-19-0162                                             . IREPORTDATE: I09/09/2019

         ! REPORTING AGENCY ORI/NAME:              KSP060D KY STATE POUCE, POST 06
         I
         ~




         I
         VI
               PRIMAAVINVESTIGATINGAGENCYORl/NAME:

               REPOR11NG OFFICER NAME:
               PRlt,IARY OFFICER UNIT BADGE 10:
                                                Chris Johnson
                                                       1217
                                                                KSP0600 KY STATE POLICE, POSTO&
                                                                                                        IREPORTING OFFICER l,JNIT BADGE 10:       1217


               RE\IIEWEO BY:
               WITNESS SEO\JENC!                                                  WITNESS NAME                                                           PHONE
                        nf___                                                                                                  •· -·· --- -----   ~ ------       - -- -
         I     AOORESS:                                                                                                                             CATE OF BIRTH

                CITY:                                                         I STATE:      IZIPCOOE:                  ISSN:
         s
         Ill
         Ill
               WITNl!SS UQUl!NCI!                                                 WITNESS NAME                                                           PHONE

         t;             of
               ADDRESS:                                                                                                                              OATEOF BIRTH

                CITY:                                                         I STATE:      lztPcooe:                  ISSN:


                                                                                NARRATIVE
         On September 09, 2019 at approximately 1130 Hours I signed a complaint warrant at the Grant County
         Attorney's Office for the perpetrator. ·

     Cof"Y\pla,,1"k wa<; vYic;<..d~ on                               S/zq /     ,q       wh'-f 4- rY\·d 1ffi d.e-lo.-, '-{Ou. & ~ ~
     not ree,,~eve                  CA.1\--i     ad&>l-i Dflq,(           t   nPor ~t:011           Dn        asca.u., l+ 0l-P+c, f;/2'1 / 19




         Page           1 of 1                  Incident Number: 06-19.0162      _q         Agency ORI:       KSP0600                 Badge#:
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 5 of 23 - Page ID#: 11                  12

                          -
     TO: CHIEF JACKIE BODENHAMER                                                      MAY 28, 2019

      FROM: LT. RALPH EAST, SR.

      REF: INMATE ON INMATE ASSAULT.

      INMATES

      JOEY MONTGOMERY #298720807

      HANIF YAZID #298722224

                                                 SUMMARY:

      MAY 27, 2019@ 1929 HRS. DEPUTY DAKOTA BURDEN WAS WORKING IN THE CONTROL ROOM WHEN
      HE SAW ON CAMERA INMATE HANIF YAZID ON TOP OF INMATE JOEY MONTGOMERY FIGHTING.
      DEPUTY BURDEN MADE AN ALL CALL TO LIVING QUARTERS D-08 FOR ALL AVAILABLE DEPUTIES TO
      RESPOND,

      INMATE MONTGOMERY WAS TAKEN TO THE MEDICAL DEPARTMENT FOR THE INJURIES HE RECEIVED,
      ONCE CLEARED BY THE MEDICAL DEPARTMENT INMATE MONTGOMTRY WAS PLACED IN LIVING
      QUARTERS D-69 IN ORDER TO BE ON MEDICAL WATCH.

      INMATE HANIF YAZIO WAS TAKEN TO THE MEDICAL DEPARTMENT TO BE CHECKED ON FOR ANY
      INjURIES HE MAY HAVE RECEIVED. AFTER MEDICAL EXAMINATION INMATE YAZID WAS CLEARED TO
      RETURN TO HIS LIVING QUARTERS D-17.

      MAY 29, 2019 @0850 HRS. INMATE HANIF YAZID WAS INTERVIEWED BY LT. RALPH EAST, SR; ·
      CONCERNING THE ALTERCATION WITH INMATE JOEY MONTGOMERY. INMATE YAZIOSTATED HE DID
      NOT WANT TO TALK ABOUT ANYTHING WITHOUT HIS LAWYER PRESENT, INMATE YAZID STATED THAT
      HE WAS IN FEAR FOR HIS SAFETY HERE, AND HE FELT LIKE THIS ALTERCATION WAS A HATE CRIME
      AGAINST HIM. INMATE YAZID STATED HE WAS JUST DEFENDING HIMSELF. INMATE YAZID WANTS TO
      PRESS CHARGES AGAINST INMATE MONTGOMERY.

      MAY 29, 2019 @0935 HRS. INMATE JOEY MONTGOMERY WAS INTERVIEWED BYLT. RALPH EAST, SR.
      CONCERNING THE ALTERCATION WITH INMATE HANIF YAZID. INMATE MONTGOMERY SAID THAT A
      DEPUTY TOLD HIM TO SHUT HIS DOOR IN WHICH HE DID SO, A DEPUTY CAME IN AND DID A WATCH
      TOUR AND LEFT. INMATE MONTGOMERY WHEN INTO THE BATHROOM, THE CONTROL ROOM
      OPERATOR OPENED LIVING QUARTERS D00 D-17 LETTING INMATE YAZID OUT OF HIS CELL. INMATE
      YAZID WALKED OVER TO THE BATHROOM CURTAIN PULLING IN BACK, INMATE MONTGOMERY STATED
      THAT THIS. ACT SHOCKED HIM AND THAT IS WHEN INMATE MONTGOMERY HIT INMATE YAZID ABOUT
      TH.E FACE. INMATE MONTGOMERY STATED THAT HE IS ON MEDICATION AND CAN'T REMEMBER
      NOTHING SOMETIMES AND THE MEDICATION MAKES HIM SLEEP WALK. INMATE MONTGOMERY DOES
      NOT WISH TO PRESS ANY CHARGES ON INMATE YAZID.
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 6 of 23 - Page ID#: 12                                                                                                                                                                                                                                                                                                                              I 4-

[ .·                                                                                                     9                                                      Incident Report                                                                            1'·
 Incident#: 17739                                                                                               Creator:   BURTON, DAKOTA ALEXANDER                                                                                                                                                                    Date: . 05/27/2019 20:01
 Status:                                                                                                        Closed Sy:                                                                                                                                                                                      Closed Date:
 Cell:                              017                                                                         Location:
••~ I • • tO u o • o o•• • ••• · •· -   • · • • •· . . . . . . . . • - • • • • •~ · •• •O ••••• . . ... · •• •~I• ' I • " • • •   ••1•• . ,.,, • •   •oo•o O' ' t U   • t" .. ,   ' 11 0 ' 0 •·II tO• O ~• • I I 0 1 > j O "   I I• o ,t , I ,o ' I I " ' . . . . II O I • • 00 I ' ' " ' ' • • ~ • • • , . _ _ , , < I , ,_ 0 •   • •   • o •to•t • • o oo• • O 1 . . . r   U O < UO t   i•••OOO •· • ,,Ooo ,




 Category
            Old System
            Old System\ INMATE ASSAULTEO (INJURY)
            Old System\ INMATE SAFTEY ISSUE
            Old System\ MNOR RULE VIOLATION
  'Force Used                                                                                  .
             Pf4
             Pf 4 \ No Force·Necessnry - - .....- -·- --..... .... ··------· ·· ----~..... .
             Pf 4 \ Verbal Commands
   Subjects
             298720807 - MONTGOMERY, JOEY THOMAS
             298722224-YAZID, HANIFNMN
   Detalls
           . Creating Officer: BREARTON, JOSI-I Time!05l2712019 20:22 I Up,hlting Officer: BREARTON, JOSH _Time; 05/27/2019 20;22
            TDEPliTY Jc5s'1-KiA"e~Allfokis9 RESPONDE'o'T6'.A.i.fALL CALL IN THE [\,(AX SECURITY \VINO OP THE'i'AiL.\VHEN i
             AR.IUVEOI SAW THE INMATES ON THE GROUND. MYSELF AND DEPUTYTIUSTAN HOWE 791 AND BRYAN WARNEPORD
             795 WENT IN AND INSTRUCTED INMATE YAZID, HANIP TO HITTHE FLOOR ON HIS KNEES A,"ID CROSS HIS ANKLES. TI-IE
             INMATE HES ITATED I TOLD HIM IP 11-IE DOOR OPENS AND HE DID NOT COMPLY HE WOULD BE OC SPRAYED. INJ'\-IATE
             THEN COMPLIED AND WAS BROUGH AND SAT ON THE BENCH IN DETOX. •                                    .

              ~EOR-
             ·c;c;ttn"s<lffi~~;:·DURTON.-DAKOTiALEXANDER0TI~~;                        osii11i,i19·iii;i6 ·iupd~~i~i·on1;;r~ iiuil16N. ·oAKOT~\ ALEXA1-i0Eii. ---
              Time: 05/27/2019 20;26                                                                                                                                      .
        ··..oii -~iiiy':i;iii: 20 i!f iid9:i9Tocjjuiy ri' eiiiion; i90°,'~iiiii:if iin 'iiit 'ai1i' to 'b-s 'side ofnui..~-~~·iii:ri: in~ii: Ya.ii~· I-iani rciiJiiif,fu >,;,:l!Son·1o·p .
      · or inmate Montgomery, Joey (298720~07) beating him up and scream Ina QI him. Deptuy Edwards, 784, Deputy Howe, 791, Deputy Shanks,
        797, Sergent Napier, 722, nnd more deputies nrrived to D-8, Inmatc.Montgom~'r)· w~ tnkcn to medical and due to his lnjurks wns moved to. D-
        69.a.nd plnccd on amedical watch. Inmate Yazid was placed b11ck into D-17, '-It. II I ntr. Fon. G A,R D S 'I St'Of'IGO                   r6Jf"T1NCr                                                                                                                                                                                                                                   r
                                                                    .            .                                           Wlfet') 1-r~ St'ol'1'e,-o
        I, Deputy o; Burton accidently pushed D-17s Door open in control when I thought I hit 0-16 get 1'-!ontgomcry in relodged from his rec and ·
        didn't rclaliz..: it unit the All Call

               E.O.R                   .
               Deputy Dnkota A. Burton, 790
               Creating Officer: HOWE, JOHN TRISTAN Time: 05/27/2019 20;33.. / Updating Officer: HOWE, JOHN TRISTAN Time: 05/2712019 20:5 I
              '6fi 27 &iAY'iiiii:i°DEPlITIEif JOSHfi,('t:iREARTOii'1sfBR.YAN WARNEFOR.t:f795 AND ~iYSELF b°EPlfr'v'tri.'isTAN HOWE79f
               RESPONDED TO THE ALL CALL ON THE D-8 SIDE Of MAX. DEPlITYBREATON ADVISED INMATE YAZID,HANifTO GETTO
               WALL AND AND GET DOWN ON MIS KNEES AND CROSS HIS ANKLES. INMATE THEN DIDNT WANT TO COMPLY AT FIRST
               DEPUTY BR.EATON ADVISED INMATE AGAIN THAT IF I-IE DrNT COMPLY HIE HE WOULD BE OC SPRAYED. INMATE THEN
               COMPLIED AND WAS PLACED IN 1-IANDCUFFS. INMATE WAS THEN PLACED ON THE BENCH IN FRONT OF THE SHIFT
               COMMANDERS,DESK. EOR .
              ·-·-·-············   --·-·····--·-··--·····------·-··--··
               Creating 0ITicer: WARNEFORD,                             ·······-··························--------------·-··---··-···-·
                                              BRYAN Time: 05/27/2019 20:47 I Updating Ofliccr: WARNEFORD, BRYAN Time: 05/2712019 20:47
              'bN ~IA't'if20·19 oE'Pi.JTJES'iRiSTAN ~ibWf79j"fos1-1iiA'BREATON 759 AN't) foft'jii,jtt BRYAN \VARNCF6'Ri'.filEs'pdNDED .
         TO AN ALL CALL AT THE D-8 SIDE OF MAX. DEPUTY BREATON TOLD YAZID H/\NIF TO GO TO GET OFF MONTGOMERY
         JOEY AND GO TO ms CELL D-17. DE.PUTY BREARTON DEMANDED YAZID IIANlf TO GET TO HIS KNEES WITH HANDS
         l3EHIDE DACK AND IF HE DID NOT COMPLY HE WOULD BE OC SPRAYED Wl-lEN DOOR IS OPENED. YAZID HANIF
         COMPLIED AS BREARTON HANDCUFFED HIM WE PROCEEDED TO WALK IIIM DOWN MAIN I!ALL WHERE WE HAD HIM SIT
         ATTl·IE BENCH AT SHIFTCOMANDERS DESK.EOR
         C;coling Officer: KOEl3BE, ANITA D Time: 0512812019 06:01 / Updating Officer: KOEBBE, ANITA D Time: 05,. 28/2019 06:oi·· •· ---
        ·on 5~2il9 nround 1929 I Lieutenant kili'ii Koebbu 'i iT \ias infroni of control \\li~n i heard an.ALL CALL D-8. I IYUS the 'nrst to arrive untl
         saw inmate Ynzid,IIJnif# 195313 !..nccling over inrnatc Montgome11,Joe) # 17914 in front of D·R side ofma.x .shower. As we Corporal Lacrishi1
         Chapman 730,nnd Deputy Edwards,Kylc 784, \Vamcforcl,Bl'}an 795, llowl!.John 791,Br~alon Josh 759 Brunt!r,Michael 788 und myself \\llitcd
    -·· ············-····················--~-·-- -··· ······-·· ·-· ·~---· ·-~ -. ·- · - •· ·· ·~······ ~-------·- ·--- ········· ·- -· --·---·
      Incident Report                                                                                                                                                                                                                                                                                                    Gmnl County Detention Center
      JailTrncker ® Report Printed On 05/28/1019 06:0 l by User! D 99                                                                                                                                                                                                                                                                                                               Page I ol'2
             Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 7 of 23 - Page ID#: 13                                                                                                                         L-5

             Grant County Detentio                                                  enter                                                                                      Facility Admission Report
             212 Barnes RD-Williamstown, KY 41097
             Phone: (859) 824-5191
             Fax: {859) 824•1285
             DookJa,: tt ·                                                           ~                         Offender Nomo: MONTGOMERY, JOEY THOMAS
             29!17?0!\07                                                                  17914                          Alins:                                     Mnlden N11me:
                                                                                                                          SSN                                              Religion: CHRISfAN
                          l                                                                                        Birth Pineo: KV
                          I                                                                                                                                         · Dote of Birth:
                      ,   I
                                                                                                                      Address:                                                 Agll: 4J
                          I                                                                                                City: CR111'ENDEN                       Mnrltnl Stutus: SINGl..13
                          ''                                                                                             State: KY                                   I# or Children: 0
                                                                                                                     Zip Codo: 41030                                    Nntlonnllty: American
                                                                                                                        Phone:                                           US Citizen: ~
          ---
                          )

                          I
                                                                                                                   Occ1 ruilii1.m l,~EMP.L.QYfill___ _ . - -- -- -·-·-·----·-------. - --
                                                                                                                            Se:uMlllc                             · Hair Color: BRO
                                                                                                                                                                                           . - - .. - ------ ---- -
                                                                                                                                                                                                                         -
                                                                                                                          Rnco: White                                Eye Color: 13LU
                                                                                                                       -Height: 6' 0"                            Complexion: L
                          MONTGOMERY, JOEY THOMAS                                                                Weight (lbs.): 170                                        Build: MEDIUM
                                                                                                               Other Features:
                   Arresting Authority: GRANT                                                                                                               Telephone Calli    YES
                      Arresting Officer: WILLIAMS                                                                                                           Number Cnllcd:
                     Scnrchin,i Officer:                                                                                                                   Cell Assignment:    D16
                       Booking Officer: Wil.,LrAMS, ANGELA                                                                                                   Chuslncntion:     GRANT COUNTY INMATE 041
                       Book Dnte/Time: 09/18l201823:t6                                                                                                    County or Ch11ree:   Grant
                Lost Rebook Doto/Time: 02/14/201912:59                                                                                                     Dilling Agencies:   GRANT COUNTY
             Booking Assistant Ofnccr(s)

                                                                                                                                                                                              -
             Property Storage Location{s): 557
            IContact Information
            Relation                                  Name                                                          Address                                                             Phone            Emergency
            Emcrgcnc}' Con1nc1                       DORTHY MO:-ITGOMERY
        Emerscncy Co11111ct-                         DORTHY MONTGOMERY
        Emcrg~'llcy Contllct                         DORTHY MONTGOM[!RY
_ _ _ _- mcrgcn,y....Co.nbc.                         QQR.QUL't'...M.O.tfi_QQMfR


            ICurrent Chnrges
             Cnse ##: 18CR198                                       Cii.se Bond Type: CASH                                                              Cll5o Bond Amount: SS00,000.00
               Ch11rge Case# Cllurge Code Counts Cl111rge Descrlpllo11                                                                                               CltaUou/Conlrol/1 Chmrge Bond           Amount
               18F267        22060          I BURGLARY, 1ST DEGREE                                                                                                                                             .S0.00
               18F267        09150               MURDER                                                                                                                                                        $0.00

             Cose#: 18F25-t                                         Cnsc Bond Type: CASH                                                                Cnse Bond Amount: SS00,000,00
               Charge Cwe It Charge Code Councs Charge Descripllou                                                                                                   Cit11tioll>'Controt # Ch3rgc 0ond       Amount
               18F254        t.3130        I ASSAULT, 1ST DCGRI:E                                                                                                    cy84784               CASI-I         $500,000.00

             I ci:rtify that the above infonmition Is correct lo the best of my knowlcdgi:.




                Offcn<lcr Signature
            • • •   ' ' • • • ••••• • ••I ' ••• •••• - • • • • • • • • • • • • • '• • '   ' ' • • • • • • •   • '   • • • • • • • • • • • • •   •   •


             Facilily Admis$ion Report printed for MONTGOMERY, JOEY Tl IO MAS                                                                                                         Grnnt County Detention c~mer
             JailTracker ® Report Printed On 05/27/2019 20:0<J by L'scr!D 273                                                                                                                             Pu ~t I of I
                                     -
 Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 8 of 23 - Page ID#: 14

-:I__                                                           Offender Alerts .

                                                                 Numc:             MONTGOMERY, JOEY THOMAS
                                                                  Booking#:        298720807
                                                                 ,fllckct #:       17914
                                                                 Locution:         D69




                                                                           - - - -·········- ··· --- ···--· -- . -- ..

            .   .
Active Alert Category                   Details                                                                           Time Recorded
 @       Kccp A-Parts (sys)             Kccp-A~Purt Name: WILLIAMS, DAMONDRE ROLUNS / Delllils. WILL FIGHT/HAVE FOUGHT    02/09/201919·3S

 0       Keep A-Pnru (sys)              Kecp-A•Pnn Name: YAZIO, IMNIF NMN I Details INVOLVC:D IN ALTERCATION 05/27/2019   05/2712019 20 08

 @       SUICIDE                        SUICIDE                                                                           03/0212011 IO:S9

 ~       VIOLENT                        VIOLENT                                                                           03/02,'2011 IO S9

 0       METNAL ILLNESS                 METNAL ILLNESS                                                                    03/02/2011.10:59

 @       SUICIDI!                       SUICIDE                                                                           0)/02!2011 IO 59

 ~l      VIOLENT                        VIOLENT                                                                           03/02/2011 I0:59

 0       METNAL ILLNESS                 METNAL ILLNESS                                                                    03/02/20 II I O:S9

 0       DIET                           bland dietSHP • OS/1212009 S·S4:24 AM                                             OJ/041201116:16

                                                                                                                              Total Alerts: 9




  Offcn<lcr Alerts
 Jail l'rnckcr ® Report Printed On 05:29 12019 17:37 by UscrllJ !OJ                                                                  I'll!:(! I   or I
     Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 9 of 23 - Page ID#: 15


 [                                                                                                                                                                                    Incident Report                                                                                                                                                                     _ _._ J
  Incident#: 15079                                                                                                           Creator:                                  BURTON , DAKOTA ALEXANDER                                                                                                                                                                  Date: 11/10/2018 13:39
  Status:                                                                                                                    Closed By:                                                                                                                                                                                              Closed Date:
   Cell:                                                                                                                     Location:
 •• • •• • , . . . . . . . . . . . . . . . . . . . . . .   .   ' ·· - -- ·· ·   • · ··· - ·-   . . . . . . . . , •• • • , . , , ••• ••• •• • • · --· , • • • . • • • •• • • • ; •• • •• • • • • •• . . . . . . , • • • • • , • • , ., • •   •   • , • • • ••   • · • · · , , .,u,,o • • • ••••• •   ' , , •   • • • • • • • • •• • • • · · · · · · · · · · •• .   . .. ... . .. . . . . . . . . ,   • ; · · •· · . , •• • • • ' ' ' ' . . . . .




  Category
               Old Systl!tn
               Old Systl!m \ INAPPROPIATE BEHAVIOR

   Force Used
               NIA                                                                                                                                                                                                                                         ---------------- ---                                                                                                        ---
----------------------                                                                                                                                                                                  ---
  Witnesses
                Tvpc                                                        N!Lm.i:                                                                                                                                                                                                           I-low Jnyolved
                StnlT                                                       SCl·IARF, CECE ILA ANNAMARIE                                                                                                                                                                                      Witness

   Subjects
                298720807- MONTGOMERY, JOEY THOMAS
   Details
       Creating Officer: BURTON, DAKO r,\ ALEXANDER Time: I Ii 10i20I 8 13:44 I Updating Officer: BURTON, DAKOTA ALEXANDER
       Time: I 112312018 13:39
       On November 9th·, 2018 a·round 1445 \° Dcp~l).'ii;i-i~~"(j1790:,\'!IS cailed tti .b~oking LO si~ip scn.rch .lnm~ii: ~i~nlgo·m·cry, Joey Ii 1791·4, when I
       arrived in booking the tmnsponing officer from Bourbon County Delcntion Center pulled me aside and told me to he cnrcful with innmlc
       rvlon1gomery because they hnd nn incident wilh him assaulting a trustcc inrnalc and a dcput:, \\ith a spork. I infom1cd Cpl. ScharfUi735 of,\hut
       the Dcpu1y had lold me- At 1his time I have nothing further 10 report. EOR -· • • __ •••• __ • __ ·- _. __ _-·· •• _____ _________ -· •• _______ •• ___
       Creating Officer: SCHARP, CECEILAANNAMARIE 1imc: 11/24/2018 13 : 13 / Upduting Officer: SCHARF, CECEILA.ANNAMARIE
       Time: 11/24/2018 13:13
      .1;·corporal Scharf U/735, ·culi~d Bourbon Coun'ty 'bci~~iion Ccnic:r and nskr.:d if they would send me a copy of lh~ incident report. They faxed it
       and I ha\·c attached it lo the original copy ol'lhis inddc~t.rc:pon in his lile. __ •• __ • _. _•.• _______ •••• •• __ • __ · ··- _••• __ • _______________ _




      Incident Report                                                                                                                                                                                                                                                                                                                        Grant County Detention Center
     JailTrnckcr@ Report Printed On 05 i29.- 2019 17:38 hy UscrlD IOJ                                                                                                                                                                                                                                                                                                                                      Page I of4
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 10 of 23 - Page ID#: 16                                                                  30


Incident#: 17376
Status:
                                     -    Creator:
                                          Closed By:
                                                              Incident Report

                                                     DAUGHTERY. SHEILA                                                      Date: 02/09/2019 18:42
                                                                                                                   Closed Date:
Cell:                                     Location:

Category
   Old System
    Old System\ INAPPROPIA1 E BEl·IA V IOR
    Old System\ INMATE SAFTEY ISSUE
    Old System\ MAJOR RULE VIOLATION
 --Old-Syst1?m-\-ME-~r Ab-HE-Ab-TH-IS-SUE

Force Used


Subjects
   298720807 • MONTGOMERY, JOEY THOMAS
   298722267 • WILLIA.MS, DAMONDRE R,OLUNS
Details
    Creating Officer: SCl·IARf-', CECEILAANNI\MARIC Time: 02/09/2019 19:42 ' Updating Officer: SCHARF, CECEILAANNAMARIE
    'rime: 02/0<J/2019 19:42
   ·on· F~iiru~ry 9t1i,' 2019 C~rporal \Vilcy-baughtery U/736 called an all call t~ max. ( Corporal Scharf U.'735 \\ilS giving the X-block deputy a
    break and due to thc lnck of deputies on the floor and the urcu the all cull was called tu I lucked the office and n.-sponded to max. When I arrived
     Dcputy James U/755, Deputy MeCann U/772 and Dcput} Wolfe Ui75!1 m:re in D-7 side of max \\here the) hud put hundcufT~on inrnalc
    1\-lontgomcry, Joey# 17914 and were escorting him out of the un:a. Inmate Montgomery was limping and had blood on his lip,_ Inmate
     Montgomery wns seen by medical where he informed her that he doesn't make good decisions when he hasn't been ~keping and he has been
     hearing voices. She asked me to put him on a mental health obscrrntion but to also call bluegrass and triage him_l spoke with Elizabeth from
     Bluegr.iss triage and she said since he was already on an in house watch to put him on moderate for 24 hours and then retriage. Bluegrass will
    need to be contacted on February I0th, 2019 111 1705 for the retriuge. I culled Lt. Zavodny and she said to house Montgomery in D83.
   ······---·---------·  ~···········--------·-·····----------·-··---------············---------········------------------
   Creating Officer: DAUGIITERY,  SHEILA Time: 02/09/2019 19:50 / Upduting Officer: DAUGHTERY, SHEILA Time: 02/09/20 I 9 19:50
    ·oN.iiiJi2cii 9·friE ·oAYROOM SPEAKER \VENT OFF AND IT WAS D-2 INMATE WILLIAMS DAtvlONDRA AMAX WATci·ITOUR
    IIAD JUST BEEN DONE AND D-2 e AME ACROSS THE SPEAKER ABOUT HIS REC ALL DOORS HAD SI-I OWED SECURE ATTI-IE
    TIME OF Tl-IE W~fCM TOUR THEN AFTER A FEW MINUTES or BEING OUT AT THE TABLE INMA'l'E WILLIAMS STATED THAT
    INMATE MONTGOMERY 0-1 WAS HIDING IN THE SHOWER AND THEN HE CMIE OUT RUNNING AfTER HIM THATS-WHEN
    INMATE WILLIAMS STATED HE DEFENDED HIMSELF I CALLEO ALL CALL AFTER !·IE SET 'I HE SPEAKER OFF AND 772 735 755
    758ALL RESPONDED CPL WILEYDAUGHERTY 736
    Crcoting Officer: JAMES, BENJAMIN MYLES Time: 02/09·'20l 9 20: I I / Updating Officer: JAJvlES, BENJAMIN MYLES Time:
    02/09/201920: 11
    Upon c·nicring iitc ccil uficr placing 10: I5 monigomery in isolation, mysclf755 and McCan 772 searched the cell while packing his property. I
    looked in a gn:cn coffee bug that was on the floor and noticed a decent size bolt that came out of the wall, appean.:d to be one the bolts that
    holds the rack tu thc wall. I then placed it in a evidence bag and gave it tom} shift commander CPL Wiley 736.

    E.O.R




Incident Report                                                                                                      Gran t County Detention Center
Jai!Tracker ® Report Printed On 05/29/20 I 9 17:38 by UscrlD I03                                                                           Page 2 of4
            Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 11 of 23 - Page ID#: 17

         ·L____"_____________.
           _                                                                  Offender Note

            Name: MONTGOMERY, JOEY THOMAS                                                Jacket#: 17914

               Booking Number: 298720807                                               Subject: Classification segregated
                    Category: CLASSIFICATION
                    Catcgol')": CRIMINAL HISTORY
               Dale Note Entered: 9/19/2018 15:23                                      Created By: ZAVODNY, SANDRA
               Date Nole Occured: 9/19/2018 I5: 19
               Comments: 2018 Aslt I st degree
               2018 Crim tresp 3rd degree
       .. -- --10.l S. Aslt-Jrd--degrM--pfisoner-tFanspoftntion oflker.PF0-2nd dcyree-
               2018 Fail to notify address change to DOT, crim tresp 2nd degree
               20 I 8 Res arrest
               2018 Crim tresp 2nd degree, viul of condilions ofre_lease
               2008 ATt murder-police officer amended to want end Ist degree police officer, PV
               2007 No/exp reg plates, fail to notify address change to DOY, OVI
               2006 Al
               2005 Al
               2005 No/exp reg plates, no sent belts, no insur card
               2004 Speed 15 m[h over
               2016 Disregarding traffic light
               2004 Speeding in hghwny work zone, no seat belts
               200 I Speed 17 mph over
               2006 Dom viol summons




__:_   _______ ___ ____:___~-------                                                  - - - - - - - - - - - - - - - ---- - - -- - · -                          ·-   -




            om:n<lcr Note Report                                                                                            Granl Counl}' Dctcnlion Center
            foilTrackcr rjj) ltcport Printed On 05/29o'2019 I 7: 11 hy UscrlD 16-1                                                             i'agc I of I
                                                 ~~- .,.,   t:.,,   1.1_.J-...                          ,;,
                                                c~                                 t t
                                                                       r · 1 -" vvvr1                        ,---j-?J"Y.7J,::; .I,\J.,i   J0       f?J.n??9                      \..v. ,J,:.
                                                                                                                                                                    I•111'~
                                                                                                                                               0
  )V?ddr.J4_ 5,1.,(..J.· c~·?IJ..-f .J!r:7(' 5, 'I../· ,v·-o :J\N 11'7/ O-f fJv1/---,.q "?.f?{rl k;)-\/-f U.~•~ e1oq
                                           1
        J?v1tJ J ·?- )Yt717 sh,,:;p s UO~J-;i(.,' l1,-111??L{ )'1),ll/JV1.I 1l/--t 0 -} • u.·~?m rn.?l1 t- cln
   -I'? 5 7J s Dn1 51 Lff ??) '., l?'Jj 1- s-om Jaop /J?.? s-, L1 8 r.VlOU?1 -r()Q '7 w                                                               y,
  (>, l1 t rn o II V                      'J () ! .,1 J .J II a         u,~ i:.i . ,.J I o..,q L1 o?                  LA 1 ;HA o '? w o 9
                                                                                        o 1 .,.. \A;. i -t ?- \M \:) ~ .r\?
      I                                                                                                                  '                            •         •
          l 1 ud6! 1ou 111(>'1 SJoop                                                    p??       x-uw cuvL+ puv Ui~c7G . 51Jn-1 J,oa\? s-•_li 9(lld
          )?./n('1?70Jd                                 J,r?-J-''OS J?-cJaJc.l                         ()"I0)JOJ              0-f f?l.i'11;1.1d       \?t.10 ...~tn?-'V\~u}ILI\.Uc}
 ~ l~ It\.       I /.           ?-j 1? S' ,o <H ~ (YJ                       .?    ltt     Gv /r, ()Ou d:            'V   qJ     ? I~! 5 lAOcJ ',?J         O   ~ro      ?-J.-0 /,-r 4-r
 ),7J71?+ro                           .Ac}\,f-fQ      5' '. L1 -JC10Cj1? fV\1'V;/ l"('r.J?J/-0 . ,... ~ l,4('107 ~VV~C)                                         I    ',1'11JIO} as·1"'1?
 ? .P? 11 rn                ;i. 7    c) o;.i cJ .) ~ l1-t q            2 LH            d Q tf -f 001        -? J OJ ai oi      s? w ~ -/-      J'iJ 4+0    o,,, i 5•LH          i \Ao p
                                                                                                       1,
          )°'Oq ?t.1 i::>uo '?u.A 1/'71.?fl"'?. o 1 ~7L 1 1_,:,rv1 J·Jmay9 94.J u,1 J,v1p•,v1 ·10\ ?\..\
                                                                                   1
           pynocn /-.v,cYJ 09 'b~ y+ov /\l. Jl4,t v(Y)op UJO-/ (10/--. v-01'1hc1 1 \L\ ou
    ,5'(AOf.j-'o?7'.V()W\N0?        JG ,;dl"-t \uo rvy . }'i'/'1U ?/Hdl,j dl'>S/,\.).J P'--''\? 1--.r,f?
    --}:-Ot,f+ -~5{)1?.?8l1 :i\.M~J"? ;,1~4 5'! $'lH __ P,1?~ ~ ?-?V?(a!A 2:)1',I ::1. op JO\.l
     O+ ./ 01-;)('11 ,I ,U J?', 10 "L W tl,,t 0 U l fl' Li ~ (IG ½,.(t ((} ?-J () V ! W '\? T~-01 \ ,\''°'? JOJ
      l,l o,O p l),,I: l,fp,o y :L, lN ', 4 fr/ 0 p Lf\.7 ? w 0? O-t $' J?~'\?c1 f,? ~ 4-4- J C!j r, \.\1 I'';? h
        P?1J-Of9 . 'j...                          I   u_11?(? 7:7 L,~,q
                                                   1.v·e•.P pu,o p•p 1/Lf 0vr.~(l\).J 00.(~ 04 UP,Y
                                                                                             f½
    p,o+                    PVi.llr1 Aw l1-1·!(1"1                               ~w,-1- ·auo                W'.L-t tf'JU()d . L                v_11:100 ~tiCi(j          O-( 0u_,f. . v-\
  S'-(~l~+9 'iJi.,/ (10/, y1v<1c)                                                --/,V0('11   t.     ~?U.l?        ()vuv:iw. da-19 Of                     w~y 0u,, II?+            Ul1J:
 ?~JJ                       PJ//trd ?rdil1 p,ro? 't.. 4-.?;Ltcn t,t.i;i::> +if~I /q;..;_ C,v1(J1ay                                                                  .S",?L/   w•.Y dG
          c].0-1                vow,t 'SJ1'J .5il.1                               +1.1.;iq
                                                                0u! 1,-"-t S:1!~? IJ":7Y ?l\f O-f     ?-W                                                           SSoJ?Y.J WGJJ
          pu"O .S>JJ~? ;~ 4-f(jl                                      g4-f         vJaJir 19!au do 1ot"'.? s-oci, ,J1L,\.L _'-1,yr,,,6 "'-'1 0 0
   pu11 :>L-J-1-                         .5!    J?Cf Lti;iLA,1;.iJ                      1-
                                                                                         C1u'.Ll-t /,1uo ?~l. 'v,<V1 't}t1aG ('Oh 0 , -J-sh.'-u
                        .                                                                                                                  l
    a+ 71 \A'. y + • Sr> r t:- fOL!..J- ••?fd tJ ·?-tA.J , 1'. 7/ o1 0 v., /"'Ji 51.~H-f pu-o -aw O-t f1 ?U
  11?? 1'-1-1 wo.JJ ?f'0P 5-f / ?-t: l?J 't. V~LLL 'v_,-o(?v 1 '.Lt 1a0 vo 0~,ae> S',f1?1..vr1
  YlOl'?I f,VO/? FJ?-1..1,1-=> Lu,r.. 'vaso;, ...1 . JO 0v~ l,IJOt11 . ou · ari1q 1L1_±._~_       9-_j_,2~- ~:_:1_-1__!_~±._. _
                                                                                          ~c ()~~ ~q4--0m _t)1,J71 O-r
- ··- v -,-····:i-. :~-· U:/,:z:.-- t.r:,Y.?-1..i!rl? °'lll1 >1?'"1?~ 11rcl C u1y,-r, 6v :~
             •              l    '
      (~I          h?7(                 J·;,(Y"IOl.,j9         '?L/-l            ·rnC1 0 -~         U,HJOJ lf\'\7Q             cl\.H      Of   o0 t..      lJ?t..i~      ui   7\'J'O(i Ot)
  o.~      ?-l'l:Jl-1                   t...   u~tv11               ?,5 0-1 fL vo ?UH-f ~lH ,i?JLO !.. ;Gv,s.or:::> -Gv;••acJe-. wO"j
   -l-_1 d;.,;71                         o..; Joop                  A\JJ unrn 1 :,q u,, 5tJOLfS .... ~,,"oy5· /,w 1 nc +"'o o0 '!:.. 05
 1-u,·1+                                                                                              vj ?UO JOj
                  JUO +-op ·,;,, J .1 ?l{f oO 700 1'?-H '. Wnd r;,1 J-f'1?l>Ju_, ;,c..10 ''tUO '-ltiO _
    ?;.J           )OJ 100 ilA..4 (Y'IO 11-v o1 p;c.iod SlJm _,1oop             ~u....1 1-;102. 'Li ~--oUJ uo                        ""J
           b1/bt}>                        uo d 5;,1 ;,n"O[J L                                                            ss
                   -f1A •1 fAl:J,JI~           f 5 ~ lff $/ 5 ~ ~Jl.. -
                 Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 12 of 23 - Page ID#: 18
    Bt
 Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 13 of 23 - Page ID#: 19



·Long, Cheri A (KSP}
 From:                                       Dawson, Stephanie A (KSP)
 Sent:                                      Thursday, January 2, 2020 8:41 PM
 To:                                        Long, Cheri A (KSP)
  Cc                                        Wyatt,.Amy L(KSP); MIiis, Christopher D (KSP); Steward, Christopher D (KSP)
· Subject:                                  ORR#19-3174

 Follow Up Flag:                             Follow up
 Flag Status:                                Flagged
   - - -·-··· ··-- - ····- ...... --- -·····--- ···-   · - ··· ·-···


 Hello Post 6,
 I have a request for a copy of the report of an assault filed on 5/29/2019 by Yanif Hazid at the Grant County
 Jail including the interviews conducted by 2 KSP employees. Can you see what you have and send me a
 copy? Thank you.

 Ste,-phanie A Dawson
 Executive Staff Advisor
 Kentucky State Police
 919 Versailles Road
 Frankfort, KY 40601
 (502) 782-1873 (phone)
 (50.2) 573-1636 (fax)




                                                                         1
    Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 14 of 23 - Page ID#: 20                                              I


                                                                                                          Mary C. Noble
                                                                                                  Justice and Public Safety Cabinet
                                                                                                              Secretary

        Andy Beshear              KENTUCKY STATE POLICE
           Governor
                                         919 VERSAILLES ROAD
                                         FRANKFORT, KY 40601
                                        www.kentuckystatepolice.org                                    Col. Chad E. White
                                     Custodian of Records Phone: (502) 782-1873                        Acting Commissioner
                                      Custodian of Records Fax: (502) 573-1636

                                              January 31, 2020



    Hanif Yazid #229096
    Blackburn Correctional Comple\
    3111 Spurr Road
    Lexington, KY 40511

    RE: Open Records Request (19-3174)

    Dear Hanif Yazid:

    You requested a copy of the a copy of the report of an assault filed on 5/29/2019 by Yanif
    Hazid at the Grant County Jail including the interviews conducted by 2 KSP employees,
    pursuant to the provisions of the Open Records Act. Enclosed please find these records.
    Certain information (DOB, SSN, personal addresses or phone numbers, Operator License
    Number) contained in the records has been redacted pursuant to KRS 61.878(1)(a), as
    disclosure would constitute an unwarranted invasion of personal privacy.

-   In accordance with KRS 61.880, if you so request, the Attorney General will review this action
    and issue a written opinion to this agency stating whether we have acted consistently with the
    pr is ions of the Kentucky Open Records Act.




    Enclosure




    KentuckyUnbridledSpirit.com                                                   An Equal Opportunity Employer M/F/0
               Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 15 of 23 - Page ID#: 21
\i,,l- -~
¥-.-
t,.




               •            . TD: Publ~c. (le.cords                                                             ~   /23 /20
                            _Q-or{} i l~av1;f '-la-i;c1      t1=   zzqoq (p
                                     Blac,1l l:?ur n      Corr C.oMp Ie ,(
                                     3 I 11 S[:x.>rr Qoad
                                     Lexi rico f-on /l ..(


                                        Ope{) Reqyes f of(; e,e ,
                            . "In 12e', 7. Cl(Y) V'-tq_,ve..srir15 +he names at1d bad9e. nvm\1e.r
                              of +he two it.SP oPf/cers who 'tr>fevviewec( H-a.v,·;p 'lac..icP a....f

                             C::,C'Mr Covn°\· .., De/-tnrior> Ce()rC(                     on   5 )-zq   I 14

              •                                                                                          ~ l(:tflU(
                             rMttr~ - ~~ 1,;~3;ff:
                                                         ANASTASIA MUSSER
                                                       Notary Pul)llc•Stata It Large
                                                                   KENTUCKY
                                                  My Commlulon bplru OB•14•2023
                                                   , c 1:.,    11 .,   ,   ;:;;:u.wr;u;


            this- w cts S"tn f fo /l S' P
            Jn F(c.Lrif:'.FDr f   fhev d;d no!-'
            respond




                                                                                                                        0
                   ,D', PuA1Jic RecordsDoc #: 1-1 Filed: 05/26/20 Page: 16 of 23 - Page ID#: 22
          Case: 2:20-cv-00097-WOB-EBA                            ~f 'Cf) hani~ 0~\/V'!O~
                    fror,'\ '. /.JOv11if' 'la,:z)J -~zz,;oqrp    q ;q 1/,:.,.-sa..; /f -<r (2.cf
                               '8 /a,c,,k. bvrn Corr UD.v1p/e,Jl Fr-a.,f) Kro d ·, (l.f A-obV(
                               3111 SPuRR Qoetd dorm I
                               L.e-x.inii-on, l(t -1-DS II


         o PerJ ae lodld s- o-f>f>I Get?..
         ·1n /26'.   ·1. am req,vesfi11c:, ()(JltltSf badct-(, rivtY1be.r or- ll iWO K~P u.Jh;;, t.,onduuf<-d
                     if\ 1-ev, ew t0ri fYlCi-y ·Z'11 Z.Ot'i- <.v (l-h l+ttnil Ya--z..M

      -i ht:\-ve be.e,,,,     cJ -<,,;1;-ccJ ('A"( simp1'<-, r-t:,cJ...v-e,St-, by &t'(,pi,c,.,11i(, Dawson   oPCie,io..J
     cus+odian oP f!eu,rd5 1::as ~ 1 •'r/0 51-ai~s 0,00,1 re-t-eipf- o/:' req_,v~sf oe prop~,...,'/
                                                                                        r;
   f nvok-cd l<flS ~,. <tT2 ·r Shou. td ha-v e be,e,n prov ideci leg i 'Nlu,h- d-t- fciil-e d e~p /c,na., -
 ./,ion f'o(l the la.use of d-da.y 7.. MM"- (t.q_,u'-St Ot'l B/i3/1.0
  PorSuat)t' 1-o 1<125 G:,J, aio Ct) (1) --rhe, burde-r1 of proo.f' t",, SJSi-o.-in,l?s +h< acf·iol') ski/
 re&+ Witt1 f-~e o..9eti0( KRS '11 . i~O (,) fl,t\uir--t-5 HlcJ- a.. rc~po,>s e, de.t'lyu, 7 ,;,, parf
 o<' whoi< ltlSf}el,fion of a""I relor-d Shet.,/1 1'ricJude. a SfC<.,feMuJr or Speci fit.:
exce,pfion CLufho,i iitiq fhe w ;fhholcJ ;,..,
                                                          9   0   p +he.    fl{,-Ot"d   dnd Cl bri~f    e11 p/a.1>cJ-~DYl
o<Yhow ·-th<- e,'J(c,e.,ptiof'I appli~f. to +h~ record w :-+-hh-eAcl, A bo..r-G a~.st~f;on
do"1S not SCL+i s· r'1 fhe. Q(J-t,ne,'-f1s bL.t.;--d"t'.,-n


             ~l+orlley ' S   &e<le..rals +hre-<.      parl- fe.sf      In     der,i~d (elordS I) {h1e~CA/ mvSt-
bc     involved       ir1 Cidrnin6tro,.J;v" G:dJ~1co.}·ion --21 Records w«~                             CDrflpil..ed

(o      process of         de+ccfir1g        and 1nveshq-a,.+;,,q Sfa. .b.vfoa..y oa aequlet,loay
 v ·1ula.,f'ions 3)         m0c5I- demonsfro..,t'-c -Mai disclosur,                     1>f ir>formcJ,on       wov.Jtl
 ha/lm       ,'f by (CVlct/i{)9 namt5 o-f ()()/lnbwfl                      Jntorma..11       rs.
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 17 of 23 - Page ID#: 23




                                                                                                      Mary C. Noble
                                                                                             Justice a nd Public Safety Cabinet
                                                                                                          Secretary

  Andy Beshear                   KENTUCKY STATE POLICE
     Governor
                                       919 VERSAILLES ROAD
                                       FRANKFORT, KY 40601
                                      www.kentuckystatepolice.org                                  Rodney W. Brewer
                                   C ustodian of Records Phone: (502) 782-1873                         Commissioner
                                    Custodian of Records Fax: (502) 573-1636


                                               April 15, 2020


  Hanif Yazid #229096
  Blackburn Correctional Complex
  3111 Spurr Road
  Lexington, KY 40511

  Re: Request for information, log number (20-0865)

  Dear Hanif Yazid:

  You requested information regarding the name and badge number of the two KSP
  Officers who interviewed Hanif Yazid at Grant County Detention Center on 5/29/2019,
  pursu_ant to the provisions of the Kentucky Open Records Act.

  Please be advised that the Open Records Act does not statutorily obligate an agency to
  honor a request for information as opposed to a request for a specifically described
  public record . Within the Office of the Attorney General's 87-84 opinion it states that the
  primary impact of the Open Records Act is to make records available for inspection and
  copying and not to require the gathering and supplying of information. Therefore, your
  request for information is denied.                                                     ·

  In accordance with KRS 61 .880, if you so request, the Attorney General will review this
  action and issue a written opinion to this agency stating whether we have acted
  consistently with the provisions of the Kentucky Open Records Act.

   If the Kentucky State Police can assist you further please let me know.




  Stepha ie A. Dawson
  Official Custodian of Records
  Legal Services Branch




   KentuckyUnbridledSpirit.com                                                   An Eq ual Opportunity Employer 1\'I/F/D
  Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 18 of 23 - Page ID#: 24




                                      COMMONWEALTH OF KENTUCKY
                                OFFICE OF THE ATTORNEY GENERAL

DANIEL CAMERON                                                                 CAPITOL BUILDING , SUITE   118
ATTORNEY GENERAL
                                                                                   700   CAPITAL AVENUE
                                                                              FRANKFORT, KENTUCKY  40601
                                                                                    (502) 696-5300
                                                                                  FAX: (502) 564-2894

                                          April 23, 2020

                                     NOTICE OF APPEAL

      Dear Records Custodian:

      The Kentucky Office of the Attorney General has received an appeal under the
      Open Records Act ("Act") regarding your agency's alleged failure to comply with the
      Act.

      You may email your agency's response, if any, to OAGAppeals@ky.gov, referencing
      Log# 202000106 in the subject line. Your agency's response must be received within
      five (5) days of the date of this notice. A decision in this matter will be rendered on
      or before May 21, 2020.

      If you are not the correct recipient of this notice or if your agency would like another
      individual to receive future notices via electronic mail, please notify our office at
      OAGAppeals@ky.gov.

                                                     Sincerely,

                                                     Daniel Cameron
                                                     Attorney General

                                                     /s/ Carmine G. Iaccarino
                                                     Carmine G. Iaccarino
                                                     Assistant Attorney General

      CC:   Hanif Yazid #229096
            Stephanie Dawson, Records Custodian, Kentucky State Police
            Shan J. Dutta, Staff Attorney, Kentucky State Police
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 19 of 23 - Page ID#: 25




                                       212 BARNES ROAD
                                    WILLIAMSTOWN, KY. 41097
                                      PHONE# (859) 824-5191
                                       FAX# (859) 824-1285
 Mike Webster                                                            Jackie Bodenhamer
    Jailer                                                                  Chief Deputy



 March 17, 2020



 HanifYazid
 Blackbum Correctional Complex
 3111 Spur Road
 Lexington, KY 40511

 Mr. Yazid,

 We have received your request for a copy of the "sign-in log of 5-29-19 of the two Kentucky
 State Policemen who took my statement". Please be advised that there are no individuals with
 the Kentucky State Police who signed in on the log for 5-29-19. You will need to contact the
 Kentucky State Police for the names of the officers in questions as we do not have that
 information.



 Respectfully,




       -
 j ackie B denhamer
 Chief Deputy

 Cc:    Pete Whaley, Assistant County Attorney
        File
 Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 20 of 23 - Page ID#: 26


                                       Follow-up Mental Health Appointm ::.:;n~~~~s::f.1-+------
Name            ,              ti          Booking #_ _ _ _ _ _ _ DO, ·-.l.JL:..:,,,JJ,li,f,=-;:,'r-:H~
Current housing classification (circle one): suicide watch general populat )
Referred by (circle one): self          corr;ectional staff nursing staff
If currently on suicide watch, why and date started?_ _           ~----------,.-----+--------


Treatment Plan
Circle One: Ne
Problem/Re
      Goal -4,...L..-/l-.;:;....~,L..Jo.-"-'......_,_.lL..11--1..::.4~~!:...,_~_!-.!.._~~---
               Objective to meet goal _ _--'----:---~--"--:::-->e::::::::;::=... --=-----.;;;...-.--++-+-,-----~
                         Intervention(s) utilized by therapist             ~~~L(..li.'-~-..':!:..~~~~~::::u.i~-=----



Next Tentative Goal Review Date (Circle one)
   Goal    1 day    2 days   1 week      2 weeks                       1 month          2 n onths                    When requested
Accomplished                                                                                                          by sick call


Circle One: New       Continued
Problem ___________________- , ' - - - - - - - - - - - - - , - - - - - - - -
       Goal   _________.,,,---------,---------

                                                                                                               I
Next Tentative Goal Review Da (Circle one)                                                                     I
   Goal    1 day             1 week    2 wee                            1 month          2 m ,nths   3 month         When requ ested
Accomplished                                                                                                          by sick call


Inmate Signature, agreeing to work toward.s listed go




                                                                                                                   ised: O ctober 2018

                                                                                                                    ~~
 Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 21 of 23 - Page ID#: 27
                                                                                        '       .·· .·



                                             COMMONWEALTti OF KENTUCKY
                                           REQUEST TO INSP.~CT f:>UBLIC RECORDS
                                                      RE KRS CH. 61
                                       .                                   .
               ·.·    ·   ·.               .· ~ ·      ·.    REQUE-~T
        ·From;       Han, r Ya2,d                   2zqoqeo               .·
        To:_    RadecGR   Co~i. (JXOP Le X.                   .                       oat~: .10-z-1 '1 .
                     Nama of State Agency                     .


                                                wr;+-e Gf'Q()t Covti+-1 D. Gi ;
        1 re.q ues~to lnspecithefollowing docume"n t.(s):(!)

         seo+ io Apr·; i oil ma;;:izo,q-J,co·( w~-;~) Wr;~ from.Graof lt)ll(lty ·pc,·..
        ~f oR · ro 6 ~ )n9. _
                            assa·~Hec:£ o"· s- 't ··          ·          2,,,
                                                                            ·     ·

                                           .   ·-                                      ..•
                                                                                            .   ,



        Number of C0°pl~s of each docum~nt request_e d@ .10 cenb p"e r pa~e; . 3                                aP ·_ a.ao~
        Enclosed $--'~--                            Check_.
                                                        .
                                                            .            Money
                                                                         ' • .
                                                                               Order_
                                                                                .
                                                                                ;   .
                                                                                                             Cash_




                                                                  . •,    Company/lnstltµtlon


                                                                          ApdressiWlng/Bed                           . Phone




                                                            DISPOSITION                             •,:• .




           .                   .   .



(Si..   \J\j(LL ru_J__-ti)
                     ~~-
                                                                         ·.1.31~,IA
                                                                         Amou~elved


                                                                         Data
Case: 2:20-cv-00097-WOB-EBA Doc #: 1-1 Filed: 05/26/20 Page: 22 of 23 - Page ID#: 28




          Cou.v1f 1- AHorne'-(
              Dn Dc:t BJ 2Dl9 J           (eCAc=ved a.. fe, Her -9ror'YI . 0Ct.,;l~r
         _rY);J{e _\Neb.sf.er Clnd . Che.;r Oe,,pu.-ry 0ac,t((e 8odfn ha.me/' . ot' +h-e.
         .Grlln+ Cov()+y OeJ· Cet1 I-er •. Sta.,t-i'f10 +0e ,rems -i.. reqye.sted
         . Wlf-e. ._ Porwurded +o_ \Jouf'or · review, -:C:'m wr; •h n9 _Porctn . .(.

         _l()fotrr,a,,tion 0-bou+. where you o.te in +hs process of send i-19
         .roe · the.     reqyes 1-~d. ;_+elY's.       "1 o.m c.urre,,1f 1,1 be 1()9_ housed ·a,+ +h l
         _B/0,c.,( burl'/ ·Corr Com pte. i<.         tn   Le)( fn0to,') ky . . '( ou. ca.n
                                                                        1
                                                                                               se ()cJ   t-h ·e

         . , fe.ms +here '"1 wi 11 PQ.Jy              rot   -+-hem .../--hrol.X?J h rn-...1- , n mcd·e O...CCDvflf
   ..     once       o.qo.,{) +he _,tetYt5     -i have req_,u~sfed           a...re.. a.s fQUow.
        . Q) 1Jid-to _of     bcd-t-efy f{)o"1fgome.ry         0()   '-la.1.,d. S/27 / 1q_ f1(1om. fhc. f.,m e,    .

         . "/ai,:a   U)O.i   It.+out ol ce-1 l. un-til Ya1id_ was handcuff bl/ 0uo..rd .£
        (l)V.,deo 6/2'1./iq Dt' ~y Sfo.Je Po1:ci enferir'Jg Grail+ .Covn+'( i)tf ,C~nJ-er
          -rCt.,~1ng Yo.1.id stcde<nen r in rec room® Al I met1-fa.,/ hea.t+-h no+-cs
          +c.dlen b'f Jamie Sto.rhnq _Dn '5./21/1q +hree sess/017S@ Copy b+'
          lxu+ery ff lf,ij P~ 1-ed againsf (Y)o(} ~gDmefy by K.Y Start Po gee_ .
          br'l   5/29/f<i. (2) easrer Do..y u.X';l-e up               by    Lr. Abn-e-.,....
                                                                       Sinc-e nly
                                                                                µCW\~ ya.1· (c)


                       ANASTASIA MUSSER
                    No_tary Public-State at Large
                             KENTUCKY
                  My Commission Expiru 05·1 •·2023
            Case: 2:20-cv-00097-WOB-EBA
                        - - - - - - - -Doc
                                        - -#:
                                           -- 1-1
                                                                                       ---r rrro-
                                                - Filed: 05/26/20 Page: 23 of 23 - Page ID#: 29

                                                                                               VANESSA L 44'• '"."'"l"1f4. C

                                                                                                       MAY 2820
                                         ROEDERER CORRECTIONAL COMPLEX
                                              A/C CLASSIFICATION APPEAL
                YOU HAVE FIVE (5) WORKING DAYS TO APPEAL YOUR CLASSIFICATION TO
                THE CLASSIFICATION BRANCH MANAGER. THE SPECIFIC CRITERIA AND
                EXPLANATION OF THE CLASSIFICATION PROCESS MAY BE FOUND IN THE
                CPP CHAPTER 18, WIDCH IS AVAILABLE IN THE LAW LIBRARY.
                PLEASE SUBMIT YOUR APPEAL TO:
                Department of Corrections
                Classification Branch Manager
                P.O. Box 2400
                Frankfort, KY 40602-2400
                I, Hetn~-t'    '/~-z;d                                                                          wish to
                appeal my classification for the following reason(s):
                -i was as-setl.{.,lrd Of\ s J-21 / 1q cd bmot Covoty by' lf)rnltf<i ffloo+cj20l(;V"Y and ;.!s
   Gra.rr+ CovC'\fy €raff' .faU,lt fba . ., hwJ me Ma,x vn; ~ w; ~ rvwrd!-rS- 1 1()) }eve J Dt)e GO()')f'()Ufl,'l·y Sta,W
fl\,; led to ph,,s:ca.lly GheG( cells ~nsvri {)b a)l 1()~h;sare St;CU((, JI) cell,~ 0/lZed IY)e, ask:i:d
iP -i. l..lXL"ted mv rel til"'{)t -r. (Aio '-/es 7DiJJ me,~ u1ouAd be About 5 m;ns, B<rl:Z my door< a-"w
    .             .            """'                           .                                      .   .
f'(\1"oh~s IQA-eR ,~t me '1. al+eMi)~~d ·+o e()h~r 00,+hroovvi O)oot~omtr't t.alS h id,C¥ 10 fh-er~ (..,(X}..,1hr1b
                                                                                                                      ·,

eh mt he:. jJVMl\td r(H 1'(\ the +4,CG, i t>OS I/lo my tcol-h, 1-ie wa& SvPP05e ro be in b~ c.etl J m -rh~ +h'int    1



bla.c.K person he haS a,H-av"'" ,·i1 fht .S-howe-~ io ffifl>c'. how dee& tb',s ,<ee,p hrw,oeai:09 biM q'{;/+ 1n'i)
        ,            I                                                        •               '            •     (.;t,tol I,' j    I I,/
 oot h,s Cl-II, Jei.,il 61-clPf' woL1,k/ not even a.llov l','\G to f'.lt a gnc11c111lc. 1 rec,Cved -th,s rec.Ja,,&s p;i.poV"'
                                                  I} ,,e.
                                                                                      r
 No'll(. e)() 10-3~1q not / 0 - 2~,'f I lheo leqcJ told o,e 1. rad to 5J.'3nd i fr> Mj casewor~Clr' -to u.,ppectl -::.:.

 sent;+ h~ h',m On,~ I0/14/IS I Ht: dido'+ give i+ txu,K fo l'YlG un:f;I                  1o;s;,g
                                                                                                $~'118/6 '1. haJ +o [.(jl't;( d
'<, t::ra.n~ fort   :~h fh 6 +'~'ZN) IJ.J(].$f,b1 ro--J a.p.peUtl da.yE b-,1 h0ld1ag it So 'looq '1>~ no·f'h ; 11fj rol1r> 1crameir1
                    v.)

)ectt hi~ b(\{>thev-s wl P~ ~o dt'4A"h w;th a hqrn.-()er h, Hie htad s·o HmtS "I.'tri IQGl(.'t to he a.J ve, 6eJ l:te~'vf
his ~nvh f:rert1 1<. ... ol,t! 111ca to, QU,t Aod bea,f ,~ mi; to (k,a,fh , ll\Clcse.,-D j-.s pbolo Cop~J of' 6ranti vev-&10Y1 ~~
9\Jar& Sl\'1 S he roadt a mistei,~t, uoloc:.Jlal wronq dro<z. iJ u.P,Sr\f a (ni&tq,/G'6 &boit1d() r bAVG btGfl ;fl·
             1                                                                                                  1




 ma,Kt: fo be .s,iru w ',H\ LL'OV)i fo +i.e hole, b;'\ 'i/23/lfj PoR. bl)r(H)lQ<[;I a vM,ir w,fh my te9 a, ~•rl _,;,ma,t'V
'"l. ~.,o.v WO-S sHtiNb in, ua:.i Shtf £4,id 1-re.., werG Ctv.rq,nrs mt w ;fh Prea, tha,t' C,a,&e ~ Wet,v/( SD 0htt1

th ;,s ha.~pllMd + fhev ll()tw -ri,evr ·fti(,~ a,rc ev+_rtUJt- fbe,'-1 Ctrl tr-;,a(o YD (i}ean vp ./-ht, Plgh-"' ,~/d-tnf



  ,h;S' cip pett,I        was d-t,,ni«J e,.4 w +ho viol-to show~             -i.   wa s a.Afae,t      foll    no reetson
 a.-nd rn'-1 et,tfaclttr ad«1,'fr he punvh me in +ht fac-c, .for nofh, nr, whe ,1                                        r   etife1tec>
+ht Sho....;t( ht, was h id/r>fJ /n )osf MY COn'ltY>Vfl1h/ t,u'iloch/ /e,\rC/ 1
